Citation Nr: 0728073	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-41 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to recognition as the veteran's 
surviving spouse for Department of Veterans Affairs death 
benefit purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1945.  He died on January [redacted], 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In a previous decision of January 2000, the Board found that 
the appellant did not meet the criteria for recognition as 
the surviving spouse of the veteran for the purpose of 
entitlement to VA death benefits.

Since the time of the aforementioned decision, the appellant 
has submitted additional evidence in an attempt to reopen her 
claim.  The RO found such evidence new, but not material, and 
the current appeal ensued.  

Good or sufficient cause having been shown, the appellant's 
motion to advance her appeal on the Board's docket has been 
granted pursuant to the provisions of 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2006).  




FINDINGS OF FACT

1.  In a decision of January 2000, the Board denied the 
appellant recognition as the veteran's spouse for VA death 
benefit purposes.  

2.  Evidence submitted since the time of the Board's January 
2000 decision is new, but of insufficient significance to 
raise a reasonable possibility of substantiating the 
appellant's current claim.  


CONCLUSIONS OF LAW

1.  The decision of the Board in January 2000 denying the 
appellant's claim of entitlement to recognition as the 
veteran's spouse for VA death benefit purposes is final.  
38 U.S.C.A. § 7104 (West 2002).  

2.  Evidence received since the time of the Board's January 
2000 decision denying the appellant's claim of entitlement to 
recognition as the veteran's spouse for VA death benefit 
purposes is new, but not material, and insufficient to reopen 
the appellant's claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  the appellant's multiple 
contentions, including those raised at a June 2007 hearing 
before the undersigned Veterans Law Judge; various reports of 
field examinations; and statements by both the appellant and 
the veteran's daughter.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the appellant or obtained on her behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
appellant's claim, and what the evidence in the claims file 
shows, or fails to show, with respect to that claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The appellant in this case seeks recognition as the veteran's 
surviving spouse for VA death benefit purposes.  In pertinent 
part, it is contended that, at all times prior and subsequent 
to the veteran's death, she was, in fact, married to and 
living with him, and not holding herself out to the community 
as the spouse of another.  

In that regard, to be entitled to VA death benefits as a 
surviving spouse of a veteran, the claimant must have been 
the veteran's spouse at the time of the veteran's death and 
have lived continuously with the veteran from the date of 
their marriage to the date of the veteran's death (except 
where there is a separation due to misconduct of, or procured 
by, the veteran without the fault of the spouse), and have 
not remarried or (in cases not involving remarriage) have not 
since the death of the veteran lived with another person of 
the opposite sex and held himself or herself out openly to 
the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3).  

38 C.F.R. § 3.55 (2006) provides for a possibility of 
reinstatement of benefit eligibility for a surviving spouse 
who remarried after the death of the veteran under certain 
circumstances, or in the case where the surviving spouse was 
living with another person and held himself or herself out 
openly to the public as the spouse of that person, if the 
relationship was terminated prior to November 1, 1990, or 
after September 30, 1998.

However, once entitlement to recognition as the veteran's 
surviving spouse has been denied by the Board, that 
determination is final.  38 U.S.C.A. § 7104 (West 2002).  
Where a claim for entitlement to recognition as the veteran's 
surviving spouse has been previously denied, and that 
decision becomes final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).  

The Board notes that the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) include a 
revision of 38 C.F.R. § 3.156(a).  The revised version of 
38 C.F.R. § 3.156(a) is applicable to claims filed on or 
after August 29, 2001.  Here, the appellant's application to 
reopen her previously denied claim was filed in November 
2004, and, as such, the "amended" version of 
38 C.F.R. § 3.156(a) applies to her claim.  See 
38 C.F.R. § 3.156(a) (2006).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).  In addition, new evidence may be 
found to be material if it provides a more complete picture 
of the circumstances surrounding the origin of the 
appellant's claim, even where it will not eventually convince 
the Board of Veterans' Appeals to alter its decision.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, at the time of the prior Board decision 
in January 2000, it was noted that the veteran and the 
appellant were married in the State of Michigan in March 
1983, and were never divorced.  Further noted was that the 
veteran died in January 1997.  

Evidence of record at the time of the prior Board decision 
showed that, at the time of the veteran's death, he and the 
appellant were living together in a mobile home owned by a 
mutual friend of the couple, and that the friend lived in the 
mobile home as well.  Apparently, the three had been living 
together since approximately 1993, according to the 
appellant's June 1999 hearing testimony.  The appellant 
reported in a written statement dated in November 1997 that 
she currently lived in the friend's mobile home.  She 
additionally testified at her June 1999 hearing that she 
continued to live in the same residence as the veteran's 
friend.  

Noted at the time of the prior Board decision was that, when 
the veteran died, the appellant supplied the information for 
his death certificate.  Initially, she stated that the 
veteran was divorced, that there was no surviving spouse, and 
that her last name was the same as the friend with whom she 
and the veteran had been living.  A VA Form 2008, Application 
for Flag for Burial, listed the appellant with the friend's 
last name and stated that her relationship to the deceased 
was "ex-spouse."  The death certificate was amended in 
October 1997, and at that time showed that the veteran was 
married at the time of death, that the appellant was the 
surviving spouse, and that the veteran's last name was the 
same as the appellant's.  The appellant testified, at March 
and June 1999 hearings, that she had given the friend's last 
name as her surname because she was under a great deal of 
stress, and because she was "very shook up," and did not 
really understand what she was saying.  

The appellant also indicated, both in her testimony, and in 
various written statements, that she had used the friend's 
last name as her surname on a mobile home purchase contract, 
on a mortgage, and on the title to a car.  The appellant 
explained that she had no real ownership, but agreed to 
appear as the friend's wife at the time of the signing of the 
mobile home and automobile papers in order to do a favor for 
the friend, and to help the friend protect/hide assets from 
his wife whom he was divorcing.  

However, the appellant also stated, in a written statement 
dated in November 1997, that she had used the friend's 
surname as her name because she lived in his mobile home and 
that people in the mobile home park called her by the name of 
the friend.  The appellant further stated that she did not 
correct people when they referred to her as the wife of the 
friend.  In addition, the appellant stated that, 
approximately six month prior (therefore, after the veteran's 
death), she had signed refinancing papers on a mobile home 
owned solely by the friend with his surname as her last name.  
Lastly, the appellant wrote that, if the neighbors in the 
mobile home park were asked, they would say that she and the 
friend were married.  The friend endorsed the statements as 
being true to the best of his knowledge and belief.  

During the course of the prior Board decision, it was noted 
that a VA field investigator had inquired of the local 
postmaster regarding his knowledge of the appellant's name.  
That postmaster, in a November 1997 written statement, 
reported that he had been postmaster since 1990, that he had 
known the appellant for about five years, that he only knew 
her by the surname of the friend during that time, and that, 
to the best of his knowledge and belief, the appellant and 
the friend were either married or appeared to be married.  

During a June 1999 hearing, the appellant submitted 
additional documents showing that she was using the veteran's 
surname on a variety of bills.  These bills were dated in 
1998 and 1999.  

Based on the aforementioned, the Board, in its January 2000 
decision, found that the preponderance of the evidence did 
not support the appellant's contention that she was not 
living with another man and holding herself out to the public 
as his wife either before or after the veteran's death.  The 
Board noted that the appellant's testimony regarding her 
actions in filling out the death certificate and the flag 
request at the time of the veteran's death lacked 
credibility.  Moreover, in the opinion of the Board, it was 
very difficult to believe that a grieving widow would under 
stress deny her relationship to her husband, not only 
describing herself as his ex-spouse, but also using someone 
else's last name as her surname on the death certificate.  

According to the Board, the evidence showed that the 
appellant was indeed living with both the veteran and his 
friend at the time of the veteran's death, and, thereafter, 
only with the friend.  More importantly, even if the 
relationship were not an intimate one, as averred by the 
appellant and her friend, the statements of the appellant 
herself and the friend clearly indicated that she held 
herself out as his wife in using his last name rather than 
that of the veteran at the time the purchase contracts for 
the mobile home and the automobile were signed (prior to the 
veteran's death), and at the time of the mobile home 
refinancing following the veteran's death.  Both the 
appellant and her friend stated that the appellant was 
referred to as "[redacted]" by the people in the mobile home 
park, and that people would say, if asked, that the appellant 
and her friend were husband and wife.  Furthermore, someone 
who had known the appellant since approximately 1992 thought 
she was married to the friend, and had only known her to use 
the friend's surname.  According to the Board, the appellant 
held herself out to be the friend's wife in her community, 
including before financial institutions and the Registrar of 
Deeds.  

Based on a full review of the entire evidence of record, the 
Board concluded that the preponderance of such evidence 
demonstrated that the appellant and her friend did, in fact, 
hold themselves out to the general public as a married 
couple, which effectively barred the appellant from claiming 
entitlement to surviving spouse benefits on the basis of the 
veteran's service, pursuant to 38 U.S.C.A. §§ 101(3) and 
1541, as well as 38 C.F.R. §§ 3.50-3.55.  In the opinion of 
the Board, because the appellant did not terminate her 
relationship with the friend prior to November 1, 1990, or 
after September 30, 1998, her entitlement to any benefits 
could not be considered for reinstatement pursuant to 
38 C.F.R. § 3.55.  That determination was adequately 
supported by and consistent with the evidence then of record, 
and is now final.  

Evidence submitted since the time of the Board's January 2000 
decision, consisting, for the most part, of a certified copy 
of a Death Certificate for the veteran's/appellant's friend, 
and a statement from one of the veteran's daughters, while 
"new" in the sense that it was not previously of record, is 
not "material."  The fact that the veteran's/appellant's 
former "friend" has now died does not change the fact that, 
at the time of the veteran's death, the appellant was living 
with the "friend" and holding herself out openly to the 
public as his spouse.  The statement of the veteran's 
daughter attests only to the appellant's love and care for 
the veteran, but not to the actual relationship between the 
appellant and her/the veteran's "friend."  Significantly, 
while the appellant and the veteran were living with their 
"friend," the veteran's daughter was residing in another 
state.

The Board has taken into consideration the appellant's 
contentions, to include her testimony at a hearing before the 
undersigned Veterans Law Judge in June 2007, as well as the 
various statements submitted in support of her claim.  
However, under the circumstances, and in the absence of new 
and material evidence sufficient to reopen her previously-
denied claim, her appeal for recognition as the veteran's 
surviving spouse for VA death benefit purposes must be 
denied.  

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist an appellant in 
the development of her claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify an 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the 
VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  See Pelegrini, 18 Vet. App. at 121.  

In the present case, in correspondence of December 2004, the 
RO provided notice to the appellant regarding what 
information and evidence was needed to substantiate her claim 
for recognition as the veteran's surviving spouse, as well as 
what information and evidence should be submitted by her, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of or submit any 
further evidence in her possession pertaining to her claim.  
Such correspondence, while admittedly not "perfect," when 
taken in conjunction with other notice currently on file, 
makes it clear that, at the time of the adjudication of the 
appellant's current claim, she was fully aware of the 
requirements necessary to reopen her previously-denied claim 
and the relevant requirements for establishment of 
entitlement to the underlying benefit, which is to say, 
recognition as the veteran's surviving spouse.  See Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  See also September 
2002 statement from the appellant; May 2001 Report of 
Contact, wherein the appellant called VA to provide correct 
information and insisted that "no cohabitating occurred and 
that she was married to the veteran at his time of death;" 
and April 2001 VA notice to appellant regarding the Board's 
September 2000 denial.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes various 
statements by the appellant and other interested parties, and 
the transcript of a hearing before the undersigned Veterans 
Law Judge in June 2007.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to recognition as the veteran's 
surviving spouse for VA death benefit purposes, the benefit 
sought on appeal is denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


